Citation Nr: 0501887	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-04 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of bilateral 
eye injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran testified before the 
undersigned Judge at the RO in June 2003.  The Board remanded 
this case in February 2004 for further development, including 
scheduling the veteran for a VA examination.  In November 
2004, the Board granted the veteran's October 2004 motion for 
advancement on the docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Medical documentation of record includes evidence and 
statements from two of the veteran's eye doctors.  Medical 
evidence shows that the veteran underwent a penetrating 
Keratoplasty of the left eye in April 1997, performed by Dr. 
Milam.  A medical statement received from Dr. Milam in August 
2000 indicated that he had not seen the veteran since June 
1999.  He further indicated that he understood that the 
veteran had undergone cataract and corneal transplant 
surgeries at a VA medical facility sometime in 1998 or 1999.  
In response to a records request, Dr. Clark indicated in 
March 2003 that he had not seen the veteran in more than five 
years.  Dr. Clark referred the veteran to Dr. Aden and Dr. 
Milam to perform the cataract extraction and Keratoplasty.  
Also, one of those doctors referred him to Dr. McMillian who 
specialized in vitreous and retina.  Records from Dr. Aden 
and Dr. McMillian are not of record.  Moreover, neither Dr. 
Milam nor Dr. Clark provided background information on why 
the veteran needed corneal transplants (Keratoplasty). 

Since there is evidence of an in service incident involving 
the veteran's eyes and evidence of current diagnosis and 
treatment, including surgery, the Board requires competent 
medical evidence to determine if there is a nexus between the 
in service incident and his current bilateral eye problems.  
In December 2004, the Board sought a nexus opinion from a VA 
medical expert specializing in ophthalmology.  In response, 
the VA physician indicated that before a competent opinion 
can be given, further medical evidence is needed to determine 
why the corneal transplants (Keratoplasty) were needed.  
Although the record includes a report of a 1997 corneal 
transplant of the left eye, there are no medical records 
describing the need for the surgery.  In addition, the record 
does not include the bilateral corneal transplants performed 
by VA sometime in 1998 or 1999, or even a reference as to 
which VA facility performed such surgery.  In order to 
fulfill its duty to assist, the Board must ensure that all 
pertinent VA records have been associated with the claims 
file and attempt to obtain pertinent private medical records.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC should contact the veteran 
and request necessary authorization 
release forms to contact Dr. John B. 
Milam, Dr. Paul Clark, Dr. Aden, and Dr. 
Fred McMillian.  Thereafter, the AMC 
should contact these doctors request all 
clinical records pertaining to the 
veteran's eyes.  Additionally, Dr. John 
B. Milam and Dr. Paul Clark should 
provide statements as to the underlying 
problems which lead to the veteran's 
bilateral corneal transplants 
(Keratoplasty).  If any of these records 
are not available, statements documenting 
such from the provider should be placed 
in the claims file and the veteran should 
be notified.  

2.  The AMC should contact the veteran 
and request which VA facility performed 
corneal transplant in 1998 or 1999.  
These records should then be obtained and 
associated with the claims folder.  If 
the records are not available or the 
veteran does not respond, documentation 
should be noted in the claims file.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
review the claims file and re-adjudicate 
the veteran's service connection claim.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




